ORDER
PER CURIAM:
Mr. Sardis appeals his judgment of conviction of first degree robbery and his 20 year sentence, alleging that the trial court plainly erred in overruling his challenge to the state’s use of a peremptory strike to remove the only African-American venireperson, in violation of Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986). Finding Mr. Sardis has failed to preserve this issue for appeal and further finding no prece-dential value to our decision, we affirm by this summary order and have provided the *765parties 'with a memorandum explaining our decision. Rule 30.25(b).